D. Russell Morgan Legal Department Chief Compliance Officer – Separate Accounts Tel: 802 229-3113 • Fax: 802 229-3743 Email: rmorgan@nationallife.com April 27, 2015 Via Electronic Filing Securities and Exchange Commission Division of Investment Management Office of Insurance Products F Street, NE Washington, DC 20549 RE: Vermont Variable Life Insurance, File No. 811-04896 To Whom It May Concern: As required by Rule 30e-2 under the Investment Company Act of 1940 (“Act”), as amended, National Life Insurance Company, on behalf of Vermont Variable Life Insurance Account, the Registrant, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the period ending December 30, 2014 of the underlying management investment companies in which the Registrant invests that are reflective of the contract owner’s subaccount allocation. Underlying Management Investment Company CIK Number Variable Insurance Products Fund 0000356494 Fidelity Variable Insurance Products: Growth Portfolio Fidelity Variable Insurance Products: Overseas Portfolio Fidelity Variable Insurance Products: Equity-Income Portfolio Fidelity Variable Insurance Products: High Income Portfolio Variable Insurance Products Fund V 0000823535 Fidelity Variable Insurance Products: Investment Grade Bond Portfolio Variable Insurance Products Fund V: Asset Manager Growth Portfolio Variable Insurance Products Fund V: Money Market Portfolio Variable Insurance Products Fund II 0000831016 Fidelity Variable Insurance Products: Contrafund Portfolio Fidelity Variable Insurance Products: Index 500 Portfolio We understand these management investment companies have separately filed the above listed semi-annual reports with the Securities and Exchange Commission on Form N-CSRS and therefore are incorporated herein by reference. We have included with this filing the cover, inside pages and back pages that we include with our mailing. Very Truly Yours, /s/ D. Russell Morgan D.
